Citation Nr: 0110078	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-09 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

The present case arises from a December 1999 rating decision 
by the RO in Montgomery, AL.  That rating decision denied the 
veteran's claims for service connection for hemorrhoids and 
for a respiratory condition.  In February 2000, the veteran 
filed a NOD, which was followed by a SOC.  A hearing was 
conducted in March 2000 at the RO.  At the hearing, the 
hearing officer indicated that a discussion with the veteran 
and his representative had resulted in agreement that, in 
effect, because the veteran was already service connected for 
a respiratory disorder, diagnosed as allergic rhinitis, the 
correct issue involved entitlement to a compensable 
evaluation for that disorder.  The issue discussed during the 
hearing was thus that relating to a higher evaluation for the 
respiratory disorder, allergic rhinitis, service-connected in 
July 1954.  A VA Form 9 was filed in March 2000, referencing 
a compensable evaluation for his respiratory condition, and 
perfecting his appeal of the denial of service connection for 
hemorrhoids.  A rating decision in August 2000 continued the 
noncompensable rating for the veteran's service-connected 
allergic rhinitis.  The veteran was properly notified of this 
decision in September 2000.  Although it is not perfectly 
clear, the Board construes the veteran's letter to VA in 
October 2000 as a NOD to the denial of a compensable rating 
for a respiratory disorder.  The record is clear that the 
veteran and his representative withdrew the issue of service 
connection for a respiratory disorder at the personal 
hearing, and that his issue is not before the Board.

However, the Board must REMAND the issue of entitlement to a 
compensable evaluation for a respiratory disorder to the RO 
for a SOC to be issued.  Manlicon v. West, 12 Vet. App. 238, 
240-41 (1999) (holding that where notice of the disagreement 
is filed with claim and no statement of the case has been 
issued, Board should remand, not refer, that issue to the RO 
to issue SOC).


REMAND

As an initial matter, the Board notes the appellant has 
submitted a NOD in connection with the RO's August 2000 
rating decision denying a compensable rating for allergic 
rhinitis.

The Court of Appeals for Veterans Claims has held that where 
a notice of disagreement is received by VA, the appellate 
process has commenced and the appellant is entitled to a 
statement of the case on the issue.  Manlicon v. West, 12 
Vet. App. 238, 240 (1999).  Here, however, a review of the 
claims file reveals that a SOC regarding the denial of the 
veteran's claim for a compensable rating for allergic 
rhinitis has not been issued.  Thus, the proper disposition 
of this issue is to remand rather than refer it to the RO for 
additional action.  Manilcon at 240, 241.

The veteran is also requesting service connection for a 
hemorrhoid condition that he claims began in service.  A 
review of the medical records associated with the claims file 
reflects that the veteran does indeed have a hemorrhoid 
condition.  His service medical records do not reflect that 
the veteran complained of this condition in service or 
received treatment for it in service.  The veteran claims his 
symptoms began approximately two months prior to his 
discharge from service.

In general, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.

A review of the claims file reveals that the only medical 
records associated with it are those from the VA Medical 
Center (VAMC) Tuscaloosa, AL reflecting treatment beginning 
in 1995.  However, the veteran indicated in an August 1999 
statement that he began treatment for this condition upon 
discharge and provided the names of several physicians who 
treated him.  The veteran indicated that two of his treating 
physicians were now deceased, but provided the names of three 
other physicians from whom the RO should have been able to 
obtain copies of medical records.  In October 1999 the RO 
sent an authorization to one of the veteran's physicians 
requesting copies of the veteran's medical records.  However, 
to date, these records have not been associated with the 
claims file.  During his hearing at the RO in March 2000, the 
veteran stated that he had been treated for hemorrhoids at 
the VAMC Birmingham facility.  Yet, the only VAMC records 
associated with the claims file are from VAMC Tuscaloosa.  
The Board believes that on remand the RO should attempt to 
obtain and associate with the claims file the veteran's 
private and VA medical records regarding treatment for his 
hemorrhoids.

In April 2000, the veteran underwent an examination for VA 
purposes.  The examiner did not observe any external 
hemorrhoids or fistula.  The diagnosis, in pertinent part, 
was hemorrhoids.  Significantly, however, the examiner noted 
she did not review either the claims file or the veteran's 
medical records prior to the examination.

The Board also notes that in its December 1999 rating 
decision the RO found that the veteran's claim of entitlement 
for service connection for hemorrhoids was not well grounded.  
Since that decision, however, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  Unlike the version of the law in effect at the time 
of the December 1999 decision, the VA is now charged with the 
duty to assist almost every claimant, as well as the duty to 
provide certain notices to claimants to assist them in 
pursuing the benefit sought.  In part, the new law provided 
that a claim denied as not well grounded between July 14, 
1999, and November 9, 2000, such as this veteran's claim 
decided in the December 1999 RO decision, could be 
readjudicated under the provisions of the new law. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000).

While the new law provides that a claimant must request such 
a readjudication, the Veteran's Benefits Administration, as a 
matter of policy, has indicated that it will initiate 
readjudication where it learns of such cases.  Veteran's 
Benefits Administration Fast Letter 00-87 (Nov. 17, 2000).  
Therefore, the Board takes this opportunity to invite the 
veteran to file such an application for readjudication, and 
refers the veteran's claim for readjudication to the RO.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO should attempt to obtain and 
associate with the claims file all of the veteran's private 
and VA medical records.  After this is completed, the RO 
should schedule the veteran for another examination for VA 
purposes to determine the extent of the veteran's hemorrhoid 
condition.

Although the delay caused by this REMAND is regrettable, for 
the reasons set forth above, this case is being returned to 
the RO for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

2. The RO should issue a Statement of the 
Case on the issue of entitlement to a 
compensable disability evaluation for 
his service-connected respiratory 
disorder.  The RO should then inform 
the veteran that to complete the 
appellate process he should complete a 
timely Substantive Appeal and forward 
it to the RO.  If and only if the 
veteran files a timely substantive 
appeal, the case should be returned to 
the Board for appellate review of this 
issue.

3. The RO should ask the veteran in 
writing to identify all private and VA 
facilities where he has received 
treatment for his hemorrhoid condition 
since his discharge from service.  
After obtaining the appropriate 
authorizations, the RO should attempt 
to obtain and associate with the 
claims file copies of the medical 
records the veteran identifies, in 
particular, the records of Pushpa G. 
Lalla, M.D., 383 Northfield Avenue, 
West Orange, NJ 07052; Dr. Nochimson 
and Dr. Taylor.

4. The RO should schedule the veteran for 
an examination to determine the extent 
of any hemorrhoid condition that may 
be present.  All tests deemed 
necessary by the examiner for 
diagnostic or other purposes must be 
conducted.  The claims folder and a 
copy of this remand must be made 
available to the physician in order 
that he or she may fully review the 
veteran's service and medical history.  
A notation to the effect that this 
record review took place should be 
included in the opinion.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the appellant and 
the appellant's representative, if any, should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


